BY THE COURT.
As to all the matters that are set forth in-the bill of exceptions, and which only appear there, we can take no-notice of them, because the bill of exceptions forms no part of the record. It has been repeatedly decided, that if a party would avail himself of a bill of exceptions, he must have it recorded under our law; 29 O. L. 75.
The other error is fatal. Our statute of amendments limits the *363right to amend to some time before writ of error brought, and does not extend beyond; 29 O. L. 77. We have no power to amend, or to disregard even matters of'form, after writ of error.
The judgment is reversed, in all things, since the finding of the verdict, and remanded for further proceedings.
[Bill of exceptions must be part of record; Acheson v. Western Reserve Bank, 8 O. 117, 119.]